Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 24 July 1808
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Paris 24 Juillet 1808.
                  
                  J’ai eu l’honneur de vous écrire avec plus d’étendue que je ne puis le faire aujourd’hui en réponse à votre précieuse Lettre du 2 May.
                  J’espere que votre Prudence pourra continuer de prolonger, sinon l’êtat d’une bonne intelligence complette et qui ne dépend pas de vous avec l’Europe, du moins celui d’une absence d’hostilités, qui vous laissera le loisir de mettre votre Patrie en sureté contre les événemens ultérieurs.
                  Votre courageuse résolution de suspendre avec le Commerce le Revenu public que vous fournissaient vos douanes vous met dans la nécessité d’emprunter, comme l’aurait fait la Guerre, et je crois à de meilleures conditions, avec une facilité plus grande.—Il faut donc que vous puissiez recevoir et payer.—Il faut donc aussi que vos communications avec vos Banquiers de Hollande ne soient interrompues que le plus tard qu’il sera possible. C’est une chose dont j’avais négligé de vous parler dans mon autre Lettre.
                  Si cette chose arrivait, elle n’empêcherait point que vous ne puissiez trouver d’autres grandes et suffisantes ressources dans la probité connue de votre Gouvernement: Nil desperandum Teucro
                     . Mais leur emploi entrainerait beaucoup plus de difficultés, rendrait la position plus délicate. Je m’en rapporte à votre sagesse.
                  Je vous ai dit, et vous ne l’avez point désapprouvé, le sentiment de devoir religieux envers la mémoire et la Philosophie de mon illustre Ami, qui me retient en France jusqu’à la publication de ses oeuvres.
                  Je désire bien lorsque je serai libre que la Mer le soit aussi, ou du moins qu’il me soit permis de profiter d’un de vos Parlementaires pour aller voir mes Enfans et porter à votre Excellence l’hommage de mon attachement inviolable et de mon profond respect.
                  
                     DuPont (de Nemours)
                  
                  
                     Conservez moi votre amitié, comme à un des hommes les plus dévoués à votre Personne et à votre Pays.
                  
               